


110 HR 6515 IH: Drill Responsibly in Leased Lands Act

U.S. House of Representatives
2008-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6515
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2008
			Mr. Rahall (for
			 himself, Mr. Welch of Vermont,
			 Ms. Sutton,
			 Ms. Castor,
			 Mr. Carson,
			 Mrs. Boyda of Kansas,
			 Mr. Walz of Minnesota,
			 Ms. Giffords,
			 Mrs. Gillibrand,
			 Mr. Hodes,
			 Mr. Hall of New York,
			 Mr. Space,
			 Mr. Sires,
			 Mr. Wilson of Ohio,
			 Mr. Yarmuth,
			 Mr. Courtney,
			 Mr. McNerney,
			 Mr. Faleomavaega, and
			 Mr. Foster) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committees on
			 Foreign Affairs and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Naval Petroleum Reserves Production Act of
		  1976 to require the Secretary of the Interior to conduct an expeditious
		  environmentally responsible program of competitive leasing of oil and gas in
		  the National Petroleum Reserve in Alaska, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Drill Responsibly in Leased Lands Act
			 of 2008.
		2.National
			 Petroleum Reserve in Alaska: lease salesSection 107(a) of the Naval Petroleum
			 Reserves Production Act of 1976 is amended to read as follows:
			
				(a)In
				generalThe Secretary shall conduct an expeditious
				environmentally responsible program of competitive leasing of oil and gas in
				the National Petroleum Reserve in Alaska in accordance with this Act. Such
				program shall include no fewer than one lease sale in the Reserve each year
				during the period 2009 through
				2013.
				.
		3.National
			 Petroleum Reserve in Alaska: pipeline constructionThe
			 Secretary of Transportation shall facilitate, in an environmentally responsible
			 manner and in coordination with the Secretary of the Interior, the construction
			 of pipelines necessary to transport oil and gas from or through the National
			 Petroleum Reserve in Alaska to existing transportation or processing
			 infrastructure on the North Slope of Alaska.
		4.Alaska natural
			 gas pipeline project facilitation
			(a)FindingsThe
			 Congress finds the following:
				(1)Over 35 trillion
			 cubic feet of natural gas reserves have been discovered on Federal and State
			 lands currently open to oil and gas leasing on the North Slope of
			 Alaska.
				(2)These gas
			 supplies could make a significant contribution to meeting the energy needs of
			 the United States, but the lack of a natural gas transportation system has
			 prevented these gas reserves from reaching markets in the lower 48
			 States.
				(b)Facilitation by
			 PresidentThe President shall, pursuant to the Alaska Natural Gas
			 Pipeline Act (division C of Public Law 108–324; 15 U.S.C. 720 et seq.) and
			 other applicable law, coordinate with producers of oil and natural gas on the
			 North Slope of Alaska, Federal agencies, the State of Alaska, Canadian
			 authorities, and other interested persons in order to facilitate construction
			 of a natural gas pipeline from Alaska to United States markets as expeditiously
			 as possible.
			5.Project labor
			 agreements and other pipeline requirements
			(a)Project labor
			 agreementsThe President, as a term and condition of any permit
			 required under Federal law for the pipelines referred to in section 3 and
			 section 4, and in recognizing the Government's interest in labor stability and
			 in the ability of construction labor and management to meet the particular
			 needs and conditions of such pipelines to be developed under such permits and
			 the special concerns of the holders of such permits, shall require that the
			 operators of such pipelines and their agents and contractors negotiate to
			 obtain a project labor agreement for the employment of laborers and mechanics
			 on production, maintenance, and construction for such pipelines.
			(b)Pipeline
			 maintenanceThe Secretary of Transportation shall require every
			 pipeline operator authorized to transport oil and gas produced under Federal
			 oil and gas leases in Alaska through the Trans-Alaska Pipeline, any pipeline
			 constructed pursuant to section 3 or 4 of this Act, or any other federally
			 approved pipeline transporting oil and gas from the North Slope of Alaska, to
			 certify to the Secretary of Transportation annually that such pipeline is being
			 fully maintained and operated in an efficient manner. The Secretary of
			 Transportation shall assess appropriate civil penalties for violations of this
			 requirement in the same manner as civil penalties are assessed for violations
			 under section 60122(a)(1) of title 49, United States Code.
			6.Ban on export of
			 Alaskan oil
			(a)Repeal of
			 provision authorizing exportsSection 28(s) of the Mineral
			 Leasing Act (30 U.S.C. 185(s)) is repealed.
			(b)Reimposition of
			 prohibition on crude oil exportsUpon the effective date of this
			 Act, subsection (d) of section 7 of the Export Administration Act of 1979 (50
			 U.S.C. App. 2406(d)), shall be effective, and any other provision of that Act
			 (including sections 11 and 12) shall be effective to the extent necessary to
			 carry out such section 7(d), notwithstanding section 20 of that Act or any
			 other provision of law that would otherwise allow exports of oil to which such
			 section 7(d) applies.
			7.Issuance of new
			 leases
			(a)In
			 generalAfter the date of the issuance of regulations under
			 subsection (b), the Secretary of the Interior shall not issue to a person any
			 new lease that authorizes the exploration for or production of oil or natural
			 gas, under section 17 of the Mineral Leasing Act (33 U.S.C. 226), the Mineral
			 Leasing Act for Acquired Lands Act (30 U.S.C. 351 et seq.), the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), or any other law
			 authorizing the issuance of oil and gas leases on Federal lands or submerged
			 lands, unless—
				(1)the person
			 certifies for each existing lease under such Acts for the production of oil or
			 gas with respect to which the person is a lessee, that the person is diligently
			 developing the Federal lands that are subject to the lease in order to produce
			 oil or natural gas or is producing oil or natural gas from such land; or
				(2)the person has
			 relinquished all ownership interest in all Federal oil and gas leases under
			 which oil and gas is not being diligently developed.
				(b)Diligent
			 developmentThe Secretary shall issue regulations within 180 days
			 after the date of enactment of this Act that establish what constitutes
			 diligently developing for purposes of this Act.
			(c)Failure To
			 comply with requirementsAny person who fails to comply with the
			 requirements of this section or any regulation or order issued to implement
			 this section shall be liable for a civil penalty under section 109 of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1719).
			(d)Lessee
			 definedIn this section the term lessee—
				(1)includes any
			 person or other entity that controls, is controlled by, or is in or under
			 common control with, a lessee; and
				(2)does not include
			 any person who does not hold more than a minority ownership interest in a lease
			 under an Act referred to in subsection (a) authorizing the exploration for or
			 production of oil or natural gas.
				8.Fair return on
			 production of Federal oil and gas resources
			(a)Royalty
			 paymentsThe Secretary of the Interior shall take all steps
			 necessary to ensure that lessees under leases for exploration, development, and
			 production of oil and natural gas on Federal lands, including leases under the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.), the Mineral Leasing Act for
			 Acquired Lands (30 U.S.C. 351 et seq.), the Outer Continental Shelf Lands Act
			 (30 U.S.C. 1331 et seq.), and all other mineral leasing laws, are making
			 prompt, transparent, and accurate royalty payments under such leases.
			(b)Recommendations
			 for legislative actionIn order to facilitate implementation of
			 subsection (a), the Secretary of the Interior shall, within 180 days after the
			 date of the enactment of this Act and in consultation with the affected States,
			 prepare and transmit to Congress recommendations for legislative action to
			 improve the accurate collection of Federal oil and gas royalties.
			
